 I R\\ IL(I)(I SAN RAN(ISC() (IVI( (I N IR.lae K. Ice ad )ang I. Son a partnership /h/aTravelodge San Francisco (iic ('enter ad StecnL. Smith. (ase 20 (A 14223Ma\ 16. 1979DI)('ISION ANI) ()ORDERBY M1IAIBIRS PI1N IM, tRI'IY. .) IRt I Sl) I['pon a charge iled on Novermber 24, 1978. h\ Ste-ven I.. Smith. an indi idual, herein called the (ar_-inc Partm. and duly servedl on .Jae K. l.ee and )aneH-. Song, a Partnership d bIa iravelodge San ran-cisco ('ivic ('enter. herein called Respondent. theGeneral Counsel of the National .Labor RelatiosBoard h the Regional Director tOr Region 20, issueda complaint and notice of' hearing on .Ianuar 15.1979. against Respondent. alleging that Respontdenthad engaged in and as enaging in unfir lahorpractices affectiing corn mmerce within tile ienanc otSection 8(a)(3) and (1) and Section 26} and (7) of theNational .ahor Relations Act. as aniended. (Copies ofthe charge. complaint, and notice oft hearing bef'orean administrative law .udge weir dul sered on theparties to this proceeding.With respect to the unf'air labor practices. the com-plaint alleges, in substance, that on or about No\fiel-her 10. 1978. Respondent. h its owncr manager. JlaceK. Lee. discharged Smith because of Iiis nembcrshipin or activities on behal f of otel and RestaurantEmploxees and Bartenders nion. ocal 2. or be-cause he engaged in other protected concerted a'-tivitv.Respondent I'lailed to file n answer to the coin-plaint b\ the time prescribed therein.Thereafter, according to te uncontroverted dociu-ments submitted with her instant Motion for Sum-mary Jdgment, counsel for the (ieneral (ounselwrote to Respondent on ebruar 7 1979. statingthat an answer to the complaint had not et beenreceived. although it was due , J.anuar .25, 1979.'he eneral Cou nsel then extendcd te tinlie for il igthe answer to hebruar\ 16. 1979. ()n ebruar 8.1979. Respondent sent a letter to counsel for the ell-eral ounsel in wIhichl it generalI denied tile clim mis-sion of unfair labor practices and tated its reasonsfokr the discharge of te commission of unfair laborpractices and stalted its reisons for te di,,charg c re l'the Charging Part. I tow\eer. counsel for (ieer.li('Counsel determined that the letter did not COnll'rlwith the Board's Rules concerning the alequacl ot anianswer. Further, there was no indication that i con-formance with the Board's Rules. the (ChargLing Part.had been ser.cd ,ith a cop\ of' the allS\ .. I hereOre.on Februark 13. 1979. counsel fr the (leneral ('onn-sel rote to Respondent explatining the equillrnementsof a leCgall sulicint ans\ er. stlting that the ICletter of,IlebruarN 8. 1979 did not meet thllese i'equlircllmentsindl aigaiii c\tendilg tile ime for fil ng an answlcr to[:ebruar 2. 1979. No further comniunicitiIIon wasreceived from Respondent.()II l:ebrutr\ 20, 1979. cou nsel for tlhe ( i;enral(Counsel iled directl\ with the Board a /Motohn IrSuiiniar\ ludguenlt w,it ehibits ttached. Suhse-qucntl\. n larch .1979, the Board issued an ()rdertri lte-,rrlig the ploceedin tllo tile Boaid a;tlld Notice[0 S10 Cse \\ lk the (eneral ('OUlnSel's Motiolllo SnlMar\ JxIlgment should not e granted. Re-SpOnldenlt did not tile .i response to the Notice oShow ('anse, so the allegations of the Motioll forSIn nitar' Ju.1dgmneII stalnd uncontrocrtecd.Pursuant to the prokisions of Section 3) of theNational Lator Relations Act, s amended, the Na-tional Ihabor Relations Board has delegatted it, a-thllorit' in his proceedir t a three-lmeniber patnel.pon te etire ecord ill this proceeding. theBoard makes the tolhlowing:Ruling on tile Motlon for SLmnlItr \ .udgnlentSction 12.2) of the Board's Rule, ald Regula-tions. Series .s amended, provides s follo,,s:I lie respondent shall. \ithin It) da s romni tlhe,,er-\ ice of the complaint, ile an as\,er thereto, .I lie respondent shalll speciticall adniit. de , .orc\plaii each o tile facts alleged n the corm-plaiint. tlIs the rCSpToident IS \thout kno\'l-edlge. in \ iich case the respondent shall so state.such iteincilt opcrating ll s denial. All allega-tols, I tle comllLlint. i no aiis'\c is filed, ian, allegation i the complaint not specificallkdeiied or c\plailed ill an answr tile]. unless therespondent shall state i the answcr that ie IsitlouLlt knole\]dgc, shall be deemed to e admit-teL to e true nd shall he so lound h theBoard. unless good cause to ile colitrlr' issho% II.lhe complaint ad notice of' hearing issued on.hlauar, 15s., 979, and wereC dul[ sed oIn Respon-deti. lec complaint speciticallk statedl tlhat unless anans\\er to the corniaint is iled h\ Respondent ithinIt) dal;s ,of er\ice thereof all the allegations in tlhecomplaint "shill he deened to he admlitted t be trueaind m N\ be SO IfL d b\ the Board." .A's noted a boe.on :chbruar\ 7. 1979. counsel for the (Ceneral (A'ounseadii,,cd Resp,ondent thit an ans\wer had not been re-cei'.ed but etended thie te I'or tiliig :in 111\ er.\Vhile Respondent then iled its letter dated L;ebruar'\8. 979. is Its pulported ans\er. counsel tor the (en-eral (ounsel tlhcreater wrote to Respondent. indicat-242 N.RB No. 5s DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that the letter was not a legally sufficient answerbut again extended the time for filing a legally ade-quate answer. No answer was thereafter filed by Re-spondent.The General Counsel concluded that Respondentdid not file a legally adequate answer to the com-plaint. Although Respondent, in its letter of February8, 1979, generally denied that Charging Party Smithwas discharged for unlawful reasons and stated thathe was discharged for leaving his duty station withoutpermission, the letter was rejected on the ground thatthis answer did not conform with Section 102.20quoted above. As stated above, there is also no evi-dence that the Charging Party was served with a copyof this purported answer. Counsel for the GeneralCounsel, in her letter to Respondent of February 13,1979, brought these matters to Respondent's atten-tion and outlined the requirements of a legally suffi-cient answer, supplying a copy of the Board's Rulesregarding the filing of such an answer. Respondentthereafter failed to comply with these requirements,even though the time period for such compliance wasagain extended. As noted, Respondent has not filed aresponse to the Notice To Show Cause.It is clear that when an answer to an unfair laborpractice complaint is not filed in compliance with theBoard's Rules judgment may be rendered on the basisof the complaint alone.' Therefore, no good cause tothe contrary having been shown and in accordancewith the rule set forth above, the allegations of thecomplaint are deemed to be admitted and are foundto be true. Accordingly, we grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a partnership of Jae K. Lee and Dang H.Song engaged in the operation of a motel and restau-rant facility in San Francisco, California. During theperiod from May 26. 1978, when Respondent beganoperations, to December 13, 1978, Respondent. in thecourse and conduct of its business operations, re-ceived gross revenues of $420,000 and purchased andreceived goods, materials, and supplies valued in ex-cess of $5,000 which originated from sources locatedoutside the State of California.In asserting jurisdiction over hotels and motels, theBoard normally applies a standard of $500,000 ofgross annual revenues.2While Respondent had re-I Neal B. Scottrr Commodities, Inc., 238 NLRB 32 (1978).2Penn-Keysrone Realty Corp, 191 NLRB 800 (1971).ceived only $420,000 in gross revenues from the timeit began operations on May 26, 1978. until December13, 1978, it is clear that Respondent's gross annualrevenues may reasonably be expected to exceed$500,000. As it has long been Board policy to projectannual revenues of new businesses' and since it isclear that Respondent may reasonably be expected tomeet the Board's jurisdictional standards for hotelsand motels, we find that Respondent is, and has beenat all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II. TIlE .A(BOR OR;ANIZ.AION INO().VI)Hotel and Restaurant Employees and BartendersUnion, Local 2, is a labor organization within themeaning of Section 2(5) of the Act.III. THE (CHARGING PARTYSteven L. Smith is an employee within the meaningof Section 2(3) of the Act.IV. TlE UNFAIR I.ABOR PRACII(ESOn or about November 10, 1978, Respondent, byJae K. Lee. its owner/manager, and an agent of Re-spondent, discharged Steven L. Smith because of hismembership in or activities on behalf of the Union, orbecause he engaged in other concerted activities forthe purpose of collective bargaining or other mutualaid or protection.Accordingly, we find that by the aforesaid conductRespondent discriminated in regard to the terms andconditions of' employment of its employees therebydiscouraging membership in a labor organization,and that by the aforesaid conduct Respondent en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.V. THE EFFECT OF THE UNFAIR I.ABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIV, above, occurring in connection with its operationsdescribed in section I, above, have a close. intimate,and substantial relationship to trade. traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.'General Sea, and BacA Mfg. Corp, 93 NLRB 1511 (1951).288 TRAV1tIO)(iF SAN FRAN CIS('O CIVIC (TINTERHaving found that Respondent has engaged in andis engaging in unfair labor practices w ithin the mean-ing of Section 8(a)(3) and (I) of the Act. we shallorder that it cease and desist therefrom. and that ittake certain affirmative action, set forth below. whichis designed to effectuate the purposes and policies ofthe Act.Having found that Respondent violated Section8(a)(3) and (I) of the Act, b discriminatoril dis-charging Steven .Smith. we shall order Responldentto offer him immediate and full reinstatement to hisformer position or, if such position no longer exists. toa substantially equivalent position, without prejudiceto his seniority or other rights and privileges previ-ously enjoyed, and make him whole for any loss ofearnings he may have suffered by paNy met to him ofsums equal to the amount he normally would haveearned as wages from the date of the discriminatorxdischarge to the date of Respondent's offer of rein-statement, less net earnings, in accordance with theformula set forth in F. Wt. Wt'owortl Com/panv, 91NLRB 289 (1950), with interest as prescribed in Flor-ida Steel Corporation. 231 NL.RB 651 (1977).4The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI. SIONS OrI I.LAxI. Respondent, Jae K. IFee and Dang H. Song. apartnership d/b/a Travelodge San Francisco CivicCenter, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Hotel and Restaurant Employees and Bartend-ers Union. Local 2. is a labor organization within themeaning of Section 2(5) of the Act.3. Steven L. Smith is an emploee withiln themeaning of Section 2(3) of the Act.4. By the acts described in section IV. above. Re-spondent has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteedthem in Section 7 of the Act and has discriminated inregard to their hire or tenure of employment therebydiscouraging membership in a labor organization.and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.See, generally. Iris Plmbrhilng & Heoating ( 138 NLRB 716 (11962)Pursuant to Section 10(c) of' the National I.aborRelations Act, as amended. the National Labor Rela-tions Board htereby orders that the Respondent. JaeK. I.ee and Dang H. Song. a Partnership d/h/a Trav-elodge San Francisco C ivic ('enter. San Francisco.California, its officers. agents, successors, and assigns.shall:I. (Cease and desist from:(a) Discouragirng membership in IHotel and Res-taurant Emplo ees and Bartenders Union. Local 2,by discriminatorily discharging or otherwise discrimi-nating against employees in regard to their hire ortenure of employment or an'\ term and condition ofemplo\ mient because they engage in union or otherprotected concerted activities.(h) In ann like or related manner interfering with.restraining, or coercing employees in the exercise oftheir rights guaranteed them by Section 7 of the Act.2. Take the following affirma tive action which theBoard finds will effectuate the policies of the Act:(a) Offer Steven L.. Smith immediate and full rein-statement to his former job or. if' ttil position nolonger exists. to ai substantiallI equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed ad make him wholefor an! loss of earnings in the maliner set forth in thesection herein entitled "The Renied."(b) Preserve and. upon request. make available tothe Board or its agents tfor examiinati ion and copying.all pa\roll records. social security payment records,timecards. personnel records and reports, and allother records necessarN to analyze the amount ofbackpal due under the terms of this Order.(c) Post at its San Francisco. California. place ofbusiness copies of the attached notice mnarked "Ap-pendix."5Copies of said notice. on forms provided b5the Regional Director for Region 20. after being dulxsigned bh Respondent's representative. shall beposted by Respondent imediatel upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter. in conspicuous places. including allplaces here notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to instisure that said notices are not altered. de-faced. or co ered b any other material.(d) Notil\ the Regional Director for Region 20. inwriting, within 20 daxs fromn the date of this Order.what steps Respondent has taken to complN herewith.! In the eent that this Order is entorced h a dgment iofa L nted Stalescoulrl if appeals. the irds tllhe nince reading "Posted h\ order of heNational Labor Rcltiolns Boalrd" hall reaid "Posted Pursuant toa .Judgmenlot' the L nited Slates (o urt Ail ppe.lls [-ltlorcing an Order ot he NationllLahbor Relainst Board."V. 1il Ri.ILI)YORDER I)l-( ISIONS O()I NA I ION .I.AB()R RtI. I IONS BOARI)A\ PIq' N I)IXNoti1( t I () !MII () il:SP()SII) tBY ()RI)IR (I 111FN ,\l()NAI [.AO()R RII AII oNs B()XRI)Aln Agency of the lnited States GovernllentWI \'11i1. No1 discourage membership ill Hoteland Restaurant F.mployecs and BartendersULnion. ocal 2. or any other labor organization.h\ discriminatorily discharging. or otherwise dis-crimlinating against employees in regard to theirhire or tenure of employ ment or an) term orcondition of' employment.Wi 'I 111 NI ill any like or related mannerinterferie with. restraili, or coerce our employeesin the exercise ol' the rights guaranteed them b)Section 7 of' the Act.Wi \i [ offer Steven L. Smith immediate andIutill reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position. without prejudice to his se-nioritv or other rights and privileges previouslyenjoed, and vi : 1lt i make him whole for anyloss of pa sufi'ered as a result of being discrimi-natoril discharged. with interest.JA: K. 1.+1 ANI) DN(; H. SoN;. A PARI-NERSIIP I)/B/A TRAVELODGE SAN FRAN-( IS(O CIVIC CEN]ER29()